EXHIBIT 99.1 For Immediate Release PARLUX REPORTS 2nd QUARTER RESULTS ENDED SEPTEMBER 30, 2011 FORT LAUDERDALE, FLORIDA, November 2, 2011, Parlux Fragrances, Inc. (NASDAQ:PARL) announced its unaudited results for the second quarter and six-month periods ended September 30, 2011. Net sales for the quarter were $46.0 million, compared to $38.6 million for the prior year quarter, an increase of 19%. Net profits were $3.3 million or $0.16 per share, compared to a net profit of $1.1 million or $0.05 per share, for the comparable prior year period. For the cumulative six-month period, net sales were $68.9 million compared to $62.7 million for the prior period, an increase of 10%. Net profits were $0.4 million or $0.02 per share, compared to $1.3 million or $0.06 per share for the prior period. Mr. Frederick E. Purches, Chairman and CEO remarked, “Our quarterly sales increase of 19% was strong, and results were in line with the range previously announced. Our gross margins improved substantially, from 50% to 55% for the quarter, due to a 55% increase in domestic department store sales, and while advertising and promotion increased by 20%, all other operating expenses increased by 6%, including one-time costs.” Mr. Purches continued, “We have returned to profitability for the six-month period and recovered the first quarter loss due to our advertising investment, primarily used to expand the launch of Rihanna. We have achieved significant increases in both sell-in and sell through at the retailer level, and we believe the previously targeted sales levels of $145 to $150 million for the fiscal year are achievable as long as the global economy does not worsen.” Mr. Purches concluded, “At the end of the quarter, we had a cash position of $12 million with no borrowing after the production of our holiday gift sets. Our balance sheet is healthy, with working capital in excess of $94 million, and a book value per share of $4.93. We remain optimistic regarding our future performance.” Conference Call The Company will hold a conference call on Thursday, November 3, 2011, at 10:00 a.m. (ET) to discuss the Company’s 2nd quarter results and to provide additional outlook on the next quarter. To participate, please call Toll Free: 800-862-9098 or International: 785-424-1051. Conference ID: PARLUX. A replay of the conference call will be available following the conference call, until 11:59 p.m. (ET) November 11, 2011. To access the replay, please go to our website www.parlux.com. ABOUT PARLUX FRAGRANCES, INC. Parlux Fragrances, Inc. is a manufacturer and international distributor of prestige fragrances and beauty related products. It holds licenses and sublicenses to manufacture and distribute the designer fragrance brands of Paris Hilton, Jessica Simpson, Nicole Miller, Josie Natori, Queen Latifah, Marc Ecko, Rihanna, Kanye West, Vince Camuto and Fred Hayman Beverly Hills. Certain Information Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, regarding, among other things, our plans, strategies and prospects, both business and financial. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company or its industry to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These risks and uncertainties are discussed in the Company's periodic reports filed with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date thereof. The Company undertakes no obligation to update forward-looking statements that may be made herein or otherwise to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. FOR: Parlux Fragrances, Inc. (954) 316-9008 CONTACT: Frederick E. Purches, Ext. 8116 Raymond J. Balsys, Ext. 8106 Web site: http://www.parlux.com 1 PARLUX FRAGRANCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except number of shares and per share data) Three Months Ended Six Months Ended September 30, September 30, (Unaudited) (Unaudited) Net sales: Unrelated customers $ Related parties Sales - expired license - - Cost of goods sold: Unrelated customers Related parties Cost of sales - expired license - - Operating expense Operating income Interest (expense) income, net ) Foreign exchange loss 2 (2
